Citation Nr: 0800196	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-25 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to special monthly compensation (SMC) for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
August 1983. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.  

The Board notes that, although the veteran requested a Board 
hearing in her August 2005 VA Form 9, she subsequently 
withdrew her request due to medical reasons, as indicated by 
her accredited representative in the May 2006 informal 
hearing presentation.  There are no other outstanding hearing 
requests of record.


FINDING OF FACT

The veteran has not lost the use of a creative organ as the 
result of service-connected disability.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of a creative 
organ have not been met. 38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. §  3.350(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION


The veteran is seeking SMC for the loss of use of a creative 
organ.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulation and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency has never 
provided the veteran with a VCAA notice letter on the issue 
of entitlement to SMC for loss of use of a creative organ.  
However, the RO noted in the August 2005 statement of the 
case that the veteran was notified by the Appeals Team Coach 
of the pertinent provisions of the VCAA via telephone contact 
in March 2005.  At that time the veteran indicated that she 
had no additional evidence to submit; she waived any and all 
time requirements, and she expressed her desire to have her 
case transferred to the Board for a decision.  

While the record does not contain the details of the 
conversation between the Appeals Team Coach and the veteran, 
the RO's statement that VCAA notice was provided during this 
telephone contact is accepted as verification that the 
correct information was provided.  The Court has ruled that 
there is a "presumption of regularity" under which it is 
presumed that Government officials have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vet. App. 307 (1992), [citing United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)].  
While the Ashley case dealt with regularity of procedures at 
the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), 
the Court applied this presumption of regularity to 
procedures at the RO.  In this case, no clear evidence to the 
contrary has been presented with which to rebut the 
presumption of regularity.  Neither the veteran nor her 
representative has asserted that the veteran was not provided 
with VCAA notice.  It is therefore presumed that proper 
notice was provided to the veteran in the manner stated by 
the RO.

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor her representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claim.  



Analysis

SMC is a special statutory award, in addition to awards based 
on the schedular evaluations provided by the diagnostic codes 
in VA's rating schedule.  Claims for SMC, other than those 
pertaining to one-time awards and an annual clothing 
allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) 
and 38 C.F.R. §§ 3.350 and 3.352.

Pertinent to the veteran's claim here, SMC is payable at a 
specified rate if the veteran, as the result of service-
connected disability, has suffered the anatomical loss or 
loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k) (West 2002), 38 C.F.R. § 3.350(a).

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
ovaries or other creative organ.  38 C.F.R. § 3.350(a)(1)(i).

In this case, the veteran does not contend that her ovaries 
are, or that any creative organ is, absent.  It is her 
essential contention that she experiences such pain during 
intercourse as to render the act impractical if not 
impossible.  However, even conceding for the purpose of 
discussion that pain during intercourse is the functional 
equivalent of loss of use of a creative organ, the Board 
finds that SMC is not warranted on this basis, as the pain 
and discomfort reported by the veteran are not attributable a 
service-connected disability.  

Service connection is currently in effect for systemic 
sarcoidosis, depression, a right calcaneous fracture, 
osteopnea of the right and left femoral neck and lumbar 
spine, Cushing's syndrome, and cervical dysplasia.  

A medical opinion was obtained by the RO in July 2005 to 
address whether there is a relationship between the service-
connected cervical dysplasia and the symptomatology which the 
veteran asserts renders her unable to engage in sexual 
intercourse.  After reviewing the medical evidence of record, 
a VA gynecologist found that it was not at least as likely as 
not that the veteran's loss of the ability to have 
intercourse is service related.  In so finding, the physician 
stated that the pain reported by the veteran was associated 
with fibroids or endometriosis.  The Board notes, as also 
noted by the physician, that these are not service-connected 
conditions; and indeed, service connection was specifically 
denied for endometriosis and fibroids with squamous cell 
mucosa in August 2004.  That denial was based on a medical 
opinion dated in January 2004, which found that neither the 
veteran's uterine fibroids nor the endometriosis was related 
to her cervical dysplasia or sarcoidosis, or a spontaneous 
abortion while on active duty.  

The report of a VA examination in June 2002 is consistent 
with the July 2005 findings.  The examiner, a Nurse 
Practitioner, attributed the veteran's pain and discomfort in 
the pelvic area to a vaginal stricture, thought possibly due 
to decreased estrogenization.  The examiner noted that there 
are really no symptoms for cervical dysplasia.  On remand 
from the Board, an opinion was requested based on a review of 
the record by a gynecologist.  In a July 2003 opinion, the 
same VA gynecologist who provided the January 2004 opinion 
noted as significant the fact that on examination in June 
2002, there was no complaint of any symptoms related to 
cervical dysplasia.  There was no abnormal bleeding, 
postcoital bleeding or vaginal discharge.  The gynecologist 
found that such a condition was consistent with cervical 
dysplasia, which is usually asymptomatic.  Thus she agreed 
with the June 2002 examiner's finding that no current 
symptoms were attributable to cervical dysplasia, and that 
none would be expected from such a diagnosis.  

The Board acknowledges that the Nurse Practitioner who  
performed the June 2002 examination submitted an addendum 
opinion in July 2002, stating that the veteran's discomfort 
"may be due to her sarcoidosis and/or scar tissue formed in 
the vagina subsequent to several surgeries."  The Board 
simply notes that an opinion phrased in terms such as "may 
be" is inconclusive at best and naturally includes the 
corollary, that the two may not be related.  As the Court has 
held, medical evidence which merely indicates that the 
particular disorder "may or may not" exist or "may or may 
not" be related, is too speculative in nature to establish 
the presence of said disorder or the relationship thereto.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

The Board also acknowledges that an October 1999 pelvic 
examination resulted in a diagnosis of pelvic pain with 
gynecological examinations, as well as decreased chance of 
future fertility.  However, while cervical dysplasia was the 
primary diagnosis, the examiner did not specifically relate 
the other diagnoses to cervical dysplasia.  

There is no competent medical opinion of record that 
affirmatively relates the veteran's pertinent symptoms, i.e., 
pain during intercourse, to any service-connected disability.  
In essence, the evidence of a nexus between the claimed loss 
of use of a creative organ and a service-connected disability 
is limited to the veteran's own statements.  This is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  


ORDER

Entitlement to SMC for loss of use of a creative organ is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


